Citation Nr: 0529874	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-18 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for chronic pansinusitis, allergic rhinitis and reactive 
airways disease status post three surgical procedures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from September 1970 to 
September 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for status post septorhinoplasty with 
chronic sinusitis, allergic rhinitis and underlying reactive 
airways disease, and assigned an initial noncompensable 
evaluation.  The veteran appealed the initial rating 
assigned.  An RO rating decision dated July 2003 assigned a 
30 percent rating effective to the date of claim.  In January 
2004, the veteran submitted additional evidence directly to 
the Board, and waived RO consideration of the evidence in the 
first instance.  The Board has rephrased the issue listed on 
the title page to better reflect the factual record.

The Board notes that the veteran submitted evidence to the 
Board demonstrating that he underwent sinus surgery in August 
2003.  The veteran's representative has argued entitlement to 
a convalescence rating.  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

The veteran's service connected chronic pansinusitis, 
allergic rhinitis and reactive airways disease status post 
three surgical procedures during the appeal period has been 
manifested by near constant sinusitis despite repeated 
surgeries.


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation for chronic 
pansinusitis, allergic rhinitis and reactive airways disease 
status post three surgical procedures have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.14, 4.97, Diagnostic Code 6510 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to a rating in excess of 30 
percent for his service connected chronic pansinusitis, 
allergic rhinitis and reactive airways disease.  He reports 
experiencing approximately 8 episodes of sinusitis per year 
ranging from 10 days to 3 weeks in duration.  His symptoms 
include constant purulent discharge, significantly decreased 
breathing capability, coughing and bronchospasms, loss of 
energy, headaches and pain, loss of taste and loss of smell.  
He indicates that his symptoms remain recurrent despite 
having undergone three surgical procedures.

Historically, the veteran was diagnosed with pansinusitis in 
service.  In July 2000, he underwent septoplasty, turbinate 
cauterization and lateralization due to a diagnosis of 
chronic nasal obstruction with marked nasoseptal deviation to 
the left, and turbinate hypertrophy.  However, his symptoms 
returned in September 2000 initially assessed as bronchitis 
with reactive airways disease (RAD).  VA examination in 
November 2000 established a diagnosis of status post 
septorhinoplasty with chronic allergic rhinitis and 
underlying reactive airways disease.  He was assessed with 
chronic rhinitis and recurrent sinusitis by Michael E. 
Neuland, M.D., of the Emerald Coast Allergy and Asthma 
Center, in February 2001.  A computerized tomography (CT) 
scan of the sinuses revealed extensive pan sinus disease.  In 
May 2001, the veteran underwent bilateral middle meatal 
antrostomies, bilateral endoscopic intranasal 
ethmoidectomies, and bilateral frontal sinusotomies.  
However, his symptoms of sinusitis with thick yellow 
discharge, cough, and wheezing recurred after his 
discontinued use of postsurgical medications.

The veteran recently submitted evidence directly to the Board 
that included CT scan findings in January 2003 of chronic 
pansinusitis and polypoid sinus disease.  In August 2003, he 
underwent a third surgical procedure involving bilateral 
functional endoscopic sinus surgery with maxillary antrostomy 
widening, removal of remaining posterior ethymoid air cells, 
sphenoidectomy, and frontal sinusotomy with removal of 
bilateral nasal polyposis.  However, a November 2003 clinic 
record, noting his symptoms of shortness of breath, thick 
yellow drainage, congestion, loss of senses and loss of 
energy after discontinuing his postsurgical medications, 
provided an assessment of "chronic sinusitis - recurrent 
despite (3) surgeries on sinuses."

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

In claims involving the current extent of disability, the 
Board considers all the evidence of record, but reports only 
the most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's service connected pansinusitis is currently 
rated as 30 percent disabling under Diagnostic Code 6502-
6522.  The current 30 percent rating in effect contemplates 
pansinusitis as the predominant disability manifested by 3 or 
more incapacitating episodes of sinusitis per year requiring 
prolonged antibiotic treatment, or more than 6 non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain and purulent discharge or crusting.  
38 C.F.R. § 4.97, Diagnostic Code 6510 (2005).  The maximum 
50 percent rating is assignable for pansinusitis following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting after repeated surgeries.  Id.

Upon review of the lay and medical evidence of record, the 
Board finds that the veteran is entitled to the maximum 50 
percent rating for his pansinusitis.  The veteran underwent 
extensive surgical procedures on the sinuses in July 2000, 
May 2001, and January 2003.  The Board resolves any 
interpretative doubt in favor of the veteran by finding that 
three surgical undertaken within a relatively short time span 
satisfies the term "repeated" surgeries as used in 
Diagnostic Code 6510.  See generally WEBSTER'S II NEW COLLEGE 
DICTIONARY, p. 939 (1995) (defining the term "repeated" as 
meaning "[s]aid, done, or occurring again and again.")  The 
November 2003 clinic record documents the recurrence of 
pansinusitis, manifested by shortness of breath, thick yellow 
drainage, congestion, loss of senses and loss of energy, 
after the veteran discontinued his postsurgical medications.  
Thus, the lay and medical evidence more closely approximates 
near constant sinusitis throughout the appeal period despite 
the surgical procedures performed.

Thus, the Board finds that the veteran's service connected 
chronic sinusitis during the appeal period has been 
manifested by near constant sinusitis despite repeated 
surgeries.  Therefore, the Board grants the maximum 50 
percent schedular evaluation for pansinusitis under 
Diagnostic Code 6510. 

The currently assigned maximum rating for pansinusitis 
contemplates symptoms of congestion and surgical removal of 
polyps.  Thus, consideration of an alternate rating for 
allergic rhinitis under Diagnostic Code 6522 is not for 
consideration.  38 C.F.R. § 4.14 (2005).  To the extent his 
restrictive airways disease and/or bronchitis is for 
consideration, a pulmonary function test performed in October 
2000 demonstrated an FEV-1 of 129% predicted and an FEV-1/FVC 
of 103% predicted.  In November 2002, Dr. Neuland reported 
clinical spirometry results "within normal limits."  Thus, 
the veteran clearly has no entitlement to alternate 
consideration of a rating under Diagnostic Code 6600.  See 
38 C.F.R. § 4.97, Diagnostic Code 6600 (2005).

Nonetheless, the Board is still required to consider whether 
to refer the veteran's claim to the Director of Compensation 
and Pension Service for extra-schedular consideration under 
the provisions of 38 C.F.R. § 3.321(b).  See Moyer v. 
Derwinski, 2 Vet. App. 289 (1992) (VA must consider the 
provisions of 38 C.F.R. § 3.321(b) when a claimant is in 
receipt of the maximum schedular evaluation).  The provisions 
of 38 C.F.R. § 3.321(b) states as follows:

Ratings shall be based as far as 
practicable, upon the average impairments of 
earning capacity with the additional proviso 
that the Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found to 
be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or unusual 
disability picture with such related factors 
as marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The veteran required 2 surgical procedures to be performed on 
his sinuses during the appeal period.  He has not, however, 
required frequent hospitalized treatment for recurrent 
sinusitis.  His schedular evaluation specifically 
contemplates chronic sinusitis following repeated surgeries 
and the claims folder does not reflect any factors that would 
be considered exceptional or unusual for his type of 
disability.  He has reported multiple incapacitating and non-
incapacitating episodes of sinusitis per year, but his 50 
percent evaluation contemplates loss of working time 
proportionate to the level of severity of the disability.  
See 38 C.F.R. § 4.1 (2005).  There is no competent evidence 
suggesting that the sinusitis disorder, in and of itself, 
markedly interferes with the veteran's employability.  
Overall, the Board does not find the extent of the veteran's 
symptoms to be out of proportion to the schedular disability 
rating assigned and, therefore, finds no basis upon which to 
refer the case to the Director of Compensation and Pension 
for extraschedular consideration.  VAOPGCPREC 6-96 (Aug. 16, 
1996).

In so holding, the Board has reviewed the claims folder to 
ensure compliance with the provisions of the Veterans Claims 
Assistance Act (VCAA) of 2000.  106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law defines VA's notice and 
duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  The claim on appeal 
arises from an initial rating assigned from a grant of 
service connection for chronic pan sinusitis, allergic 
rhinitis and reactive airways disease status post three 
surgical procedures.  The original application for 
compensation (VA Form 526) requested the veteran to identify 
all relevant medical information pertinent to his claim on 
appeal.  The June 2001 RO rating decision advised him of the 
Reasons and Bases for assigning an initial noncompensable 
evaluation.  A July 2003 Statement of the Case (SOC) told him 
what evidence and 


information was necessary to substantiate his claim, the 
specific information as to why his claim was being denied, 
and of the evidence that was lacking.  A July 2003 RO letter 
notified him that evidence and/or information necessary to 
substantiate his claim was evidence of increased severity of 
his allergic rhinitis condition.  As such, the notice 
provisions applicable to element (1) have been satisfied.

The July 2003 letter satisfied the elements of (2) and (3) by 
notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  With respect to element (4), the Board 
notes that the documents cited above identified for the 
veteran evidence and/or information in his possession deemed 
necessary to substantiate his claim, and he was instructed to 
send the evidence that he had and/or to tell VA about any 
additional information or evidence that he desired VA to 
obtain on his behalf.  The July 2003 SOC supplied the veteran 
with the complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.

Here, the Board finds that the veteran has evidenced his 
actual knowledge of the VCAA by actively submitting his 
private clinic records that have established his entitlement 
to the maximum schedular evaluation for his pansinusitis.  
There is no indication that any aspect of the VCAA compliant 
language that may have been issued post-adjudicatory has 
prevented the veteran from providing evidence necessary to 
substantiate his claim and/or affected the essential fairness 
of the 


adjudication of the claim.  As evidenced by the veteran's 
actions in this case, the purposes of the VCAA have been met, 
and no prejudice has accrued to the veteran as a result of 
any technical notice deficiency.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Short Bear v. Nicholson, Vet. App. No. 
03-2145 (Aug., 31, 2005).  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, and the veteran has 
submitted extensive documentation of his postservice 
treatment at Eglin Air Force Base and Emerald Coast Allergy & 
Asthma Center.  There are no outstanding records to be 
obtained.  These records, as well as the lay statements on 
appeal, have established his entitlement to the maximum 
schedular evaluation for pansinusitis.  Further VA 
examination, therefore, would serve no useful purpose.  The 
examination evidence and information of record, in its 
totality, provides the necessary information to decide the 
case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 4.2 
(2005).  There is no reasonable probability that any further 
assistance would be capable of substantiating the claim for a 
rating in excess of 50 percent.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

A 50 percent initial rating for chronic pan sinusitis, 
allergic rhinitis and reactive airways disease status post 
three surgical procedures is granted.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


